This cause was initiated by the court sua sponte pursuant to its constitutional authority to regulate admission to the practice of law and all other matters relating to the practice of law. Section 2, Article IV, Ohio Constitution.
Respondent, Thomas Nick Cozocar Carr, took the February 1986 Ohio bar examination and, for purposes of the examination, was assigned applicant number 83. By letter of April 22,1986, respondent was notified that he had achieved at least 270 points on the exam, the minimum score required for passing. He took the oath of office and was admitted to the practice of law in Ohio on April 28, 1986.
Upon review of the February 1986 examination records, the court has determined that respondent’s true score on the February 1986 bar examination was below 270 points and was a failing score, that respondent thus did not satisfy the general requirements for admission to the bar of Ohio set forth in Gov. Bar R. I, and that respondent’s admission to the practice of law in Ohio was therefore not proper. Upon consideration thereof,
IT IS ORDERED by the court that the license to practice law issued to respondent on April 28, 1986, be, and hereby is, revoked, effective immediately.
IT IS FURTHER ORDERED that, on or before May 28, 1991, respondent show cause why the revocation of his license to practice law should not be permanent.
IT IS FURTHER ORDERED that the Clerk of the court certify to the respondent his true score on the February 1986 bar examination, including his Multistate Bar Examination (“MBE”) and essay booklet scores.
IT IS FURTHER ORDERED that, should respondent seek to take the July 1991 bar examination, the filing deadline to apply for the examination is hereby waived; the Clerk may accept an application for that examination from the respondent, provided such application and the examination fee are submitted to the Clerk by no later than May 28, 1991.
Moyer, C.J., Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Wright, J., dissents and would issue a show cause order.